16-103
    Li v. Sessions
                                                                                       BIA
                                                                                 Zagzoug, IJ
                                                                               A205 028 792

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    2nd day of May, two thousand seventeen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             RICHARD C. WESLEY,
             DENNY CHIN,
                  Circuit Judges.
    _____________________________________

    GUOWEI LI,
             Petitioner,

                     v.                                              16-103
                                                                     NAC
    JEFFERSON B. SESSIONS III, UNITED
    STATES ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                      Jim Li, Flushing, NY.

    FOR RESPONDENT:                      Benjamin C. Mizer, Principal Deputy
                                         Assistant Attorney General; Jeffery
                                         R. Leist, Senior Litigation Counsel;
                                         Sarah K. Pergolizzi, Trial Attorney,
                                         Office of Immigration Litigation,
                                         United States Department of Justice,
                                         Washington, DC.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Guowei Li, a native and citizen of the People’s

Republic of China, seeks review of a December 17, 2015, decision

of the BIA affirming an April 10, 2014, decision of an

Immigration Judge (“IJ”) denying Li’s application for asylum,

withholding of removal, and relief under the Convention Against

Torture (“CAT”).   In re Guowei Li, No. A205 028 792 (B.I.A. Dec.

17, 2015), aff’g No. A205 028 792 (Immig. Ct. N.Y. City Apr.

10, 2014).      We assume the parties’ familiarity with the

underlying facts and procedural history in this case.

    Under the circumstances of this case, we have reviewed both

the BIA’s and IJ’s decisions “for the sake of completeness.”

Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir.

2006).    The    applicable   standards   of   review   are   well

established.    See 8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v.

Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008) (reviewing adverse

credibility determination for substantial evidence).          The

agency may, “[c]onsidering the totality of the circumstances,”


                                2
base a credibility finding on an asylum applicant’s “demeanor,

candor, or responsiveness,” the plausibility of his account,

and   inconsistencies   or    omissions   in     his   testimony   and

documentary   evidence,      “without   regard    to   whether”    any

discrepancy “goes to the heart of the applicant’s claim.”

8 U.S.C. § 1158(b)(1)(B)(iii); see also Xiu Xia Lin, 534 F.3d

at 163-64, 167.     “We defer . . . to an IJ’s credibility

determination unless . . . it is plain that no reasonable

fact-finder could make such an adverse credibility ruling.”

Xiu Xia Lin, 534 F.3d at 167.     The agency’s determination that

Li was not credible is supported by substantial evidence,

especially the change in Li’s demeanor and responsiveness on

cross-examination and the omission of his 2007 arrest and

beating from a letter submitted by his father.

      We defer to the IJ’s assessment of Li’s demeanor because

“[a] fact-finder who assesses testimony together with witness

demeanor is in the best position to discern, often at a glance,

whether a question that may appear poorly worded on a printed

page was, in fact, confusing or well understood by those who

heard it [or] whether a witness who hesitated in a response was

nevertheless attempting truthfully to recount what he recalled


                                  3
of key events or struggling to remember the lines of a carefully

crafted ‘script’. . . .”   Majidi v. Gonzales, 430 F.3d 77, 81

n.1 (2d Cir. 2005) (quoting Zhang v. U.S. INS, 386 F.3d 66, 73

(2d Cir. 2004)).      Moreover, the record supports the IJ’s

determination that Li’s demeanor changed dramatically on

cross-examination.    Cf. Lin v. U.S. Dep’t of Justice, 453 F.3d

99, 109 (2d Cir. 2006) (“We can be still more confident in our

review of observations about an applicant’s demeanor where, as

here, they are supported by specific examples of inconsistent

testimony.”).    On   direct    examination,   Li   gave   detailed

testimony and was asked to pause several times so that his

answers could be interpreted.    On cross-examination, however,

he was unable to remember basic dates and events and asked for

questions to be repeated several times.

    The omission of the 2007 home demolition and Li’s arrest

and beating from Li’s father’s letter also provides substantial

support for the adverse credibility determination.     See Xiu Xia

Lin, 534 F.3d 166 n.3 (noting that “[a]n inconsistency and an

omission are . . . functionally equivalent” for credibility

purposes); Ye v. Dep’t of Homeland Sec., 446 F.3d 289, 294-95

(2d Cir. 2006) (noting that even one material inconsistency or


                                 4
omission relating to the persecution from which an applicant

sought asylum may provide substantial evidence for an adverse

credibility determination).   Li included the events from 2007

on his asylum application as a basis for a claim of past

persecution and testified in detail about them, but his father’s

letter omitted any mention of the demolition, arrest, or

beating.   Li had no explanation for the omission, and contrary

to Li’s position, an omission by a third party may be a valid

ground for an adverse credibility determination.    See Xiu Xia

Lin, 534 F.3d at 167 (finding that omission in friend’s letter

supported adverse credibility determination).

       The agency also reasonably concluded that Li’s

corroborating evidence was insufficient to rehabilitate his

credibility or independently meet his burden of proof.       See

Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (“An

applicant’s failure to corroborate his or her testimony may bear

on credibility, because the absence of corroboration in general

makes an applicant unable to rehabilitate testimony that has

already been called into question”).    Li did not provide any

documentation corroborating the medical treatment he claimed

he received following his 2007 arrest and beating.     His


                               5
explanation that the Chinese government would not document the

incident   does not explain why he could not have obtained

hospital records regarding his treatment.           See 8 U.S.C.

§ 1252(b)(4)(“No court shall reverse a determination made by

a trier of fact with respect to the availability of

corroborating evidence . . . unless the court finds . . . that

a reasonable trier of fact is compelled to conclude that such

corroborating evidence is unavailable.”).

    Given Li’s change in demeanor and responsiveness, his

father’s   omission   of    the    2007   events,   and   the   lack   of

rehabilitative corroborating evidence, the totality of the

circumstances    supports    the    agency’s    adverse    credibility

determination.     The adverse credibility determination is

dispositive of all of Li’s claims for relief from removal.             See

Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.

                                  FOR THE COURT:
                                  Catherine O’Hagan Wolfe, Clerk




                                    6